DETAILED ACTION
Claims 1-20 are pending as submitted on 05/08/20.

Allowable Subject Matter
Claims 5-7 & 15-17, directed to Applicants’ disclosed “traveling” press (i.e. roller press), are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-14 & 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cossins, US 2017/0072672 in view of Cucchi et al., US 2015/0027630.
With regard to claims 1 & 11, Cossins teaches a known system/method for pressing a contoured composite door, wherein two platens (110/120) are closed around a door core & skins, wherein each of the platens comprise raised portions (182/230) corresponding to recessed panels in the door to compress the profiled door shape effectively (throughout, e.g. abstract, [0018-0021 & FIGS. 1-4]).
While this reference does not expressly disclose that the raised portions of the platens are adjustable via actuators, adjustable press faces are common in this and other arts, as shown for example by Cucchi, which uses platens with hydraulically adjustable shims to complement the shape of the door being pressed (throughout, e.g. abstract, [0071 & FIG. 14]).  It would have been obvious for one of ordinary skill in the art to combine the teachings of Cucchi with those of Cossins, in order to provide for pressing of a contoured door using a known adjustable press face design with predictable success.
Cucchi also teaches the general practice of optically scanning the door components via lasers or the like [0044], measuring & producing some sort of data profile, wherein it would have been prima facie obvious to base any press plate adjustments off of the data gathered from such laser scanning systems, in order to automate measuring/adjusting steps for producing a satisfactorily pressed door having a given profile.
With regard to claims 2-3 & 12-13, simultaneous movement of these pairs of press adjusters would have been obvious to try (simultaneous/non-simultaneous being the only possibilities).
With regard to claims 4 & 14, further press contour adjustment (i.e., to press common beveled edges for recessed panels) would also have been prima facie obvious; such changes in shape are generally held to be obvious (see MPEP 2144.04(IV)B).
With regard to claims 8 & 18, Cossins also teaches use of non-marring materials [0005].
With regard to claims 9-10 & 19-20, as noted, Cucchi teaches lasers for scanning relatively flat/2-D skins, as well as common aligning means [0048, 0051]


Examiner also notes US 2012/0160422 & US 7,640,073
as relevant to the pending claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661. The examiner can normally be reached M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745